Title: To James Madison from Fulwar Skipwith, 29 October 1801
From: Skipwith, Fulwar
To: Madison, James


					
						Sir
						Commercial Agency of the United States, Paris. 29 Octo. 1801.
					
					By my letter of the 12th. Inst. I had the honor of acknowledging receipt of my Commission to this Agency, with the two letters 

accompanying, and of forwarding under cover thereof my Bond, as required by the Circular from your Department, for the faithful execution 

of the duties of my Office.  I have since obtained my Exequatur from this Government, and am now in the exercise of those functions, and I 

have the pleasure of adding that, for the greater security and convenience of our Citizens frequenting this Country, I have solicited and 

obtained from the Department of Foreign Affairs, an authorization, in its fullest sense, to grant Passports for all the purposes of residing, 

travelling in, and leaving France, so that my Countrymen are relieved from those capricious rules and restrictions, which have for several 

years proved so hurtful and embarrassing to them in their lawful pursuits.
					For the information of our fellow Citizens concerned in the causes of captured Vessels in this Country, since the institution of the 

Council of Prises; I here transmit an official list of those that have been condemned, of those that have been acquitted, and finally of those 

now depending for trial before that Tribunal.  The recent condemnation of the ship Rodolph Frederic and Cargo, belonging to Boston, I am 

apprehensive will appear under an aspect in the U. States, that cannot fail to give disquiet to such of its Citizens as are still interested in prise 

causes here, and may possibly interest the feelings of our Government in regard to the execution of the Treaty now existing between the two 

Countries.  Under this impression, I consider it my duty to transmit under cover hereof the several documents in my possession, relating to 

that affair.  They consist of the Decission of the Council of Prises, a Memorial presented by myself to the Minister of Foreign affairs, another by 

the Captain of the Rodolph Frederic to the Consuls of the french Republic, and lastly a Copy of my first letter to the Department of Foreign 

Affairs.  I hope it will be found that my interference in this disagreeable business has not been improper, and that I have not essentially erred 

in my manner of treating it.  I have not yet received any official communication from this Government in answer, but am verbally assured that 

the question of revising this strange judgement of the Council of Prises will be brought before the Council of State.
					It is with great concern I anounce to you the death of Mr. Dobrée the late commercial Agent of the U. States at Nantes.  His 

important services for many years past in that office I believe are well known to our Government.  It is essential to the commercial interest of 

our Countrymen frequenting that Port, that there should soon be another person named to succeed Mr. Dobrée, and that this Successor 

should not be a Citizen of France, since those, Mr. Cathalan and Mr. De lamotte, lately appointed by the President, have not yet been able to 

obtain their Exequaturs from this Government.  And, indeed, I have reason to suppose that no exequatur will be granted to a french Citizen 

for the purpose of exercising the functions of any foreign Agency within this Republic  With great respect, I have the honor to remain, Sir, 

your Mo. Ob. Servt.
					
						Fulwar Skipwith
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
